TROTT, Circuit Judge,
concurring in the result.
I concur wholeheartedly in Judge Hall’s excellent analysis of the merits of the appellants’ failed attempt to mount an antitrust case against the NCAA and the Pac-10. I write separately, however, to point out that there is yet another significant reason to affirm the district court’s dismissal of this case: Hairston and his colleagues manifestly lack antitrust standing to bring this lawsuit, and thus cannot even qualify as valid plaintiffs. By not deciding this threshold issue, *1321I’m concerned that we might encourage other potential litigants to limber up their bats to take unwarranted swings at targets legally beyond their reach. My concern is aroused because we leave intact and on the books the district court’s holding that these plaintiffs do have antitrust standing, a holding which I respectfully believe is demonstrably erroneous. See Hairston v. Pacific-10 Conference, 893 F.Supp. 1485 (W.D.Wash.1994).
The district court’s flawed analysis may encourage antitrust lawsuits such as this one every time a player feels injured by a conference sanction. In my judgment, this case presents an appropriate opportunity to advise such potential litigants that they do not have standing to come into court with these kinds of alleged injuries. The fact that these plaintiffs have struck out on the merits is no assurance that the next group of distant plaintiffs denied a free vacation will be dissuaded from filing equally ftivolous lawsuits. Such entirely self-referential forays into court unnecessarily tax the time, resources, and energy of their targets, not to mention those of the court. Thus, I offer my interpretation of the majority’s unexplained statement that they “are not persuaded by the reasoning in the district court’s opinion” regarding the antitrust standing issue.
“Establishment of [antitrust] standing, logically, precedes the presentation of a plaintiffs case.” R.C. Dick Geothermal v. Therrmogenics, Inc., 890 F.2d 139, 152 (9th Cir.1989) (en bane). In fact, in Thermogenics we likened antitrust standing to the need to get to first base before one can score a home run. Id. at 145. But this unremarkable principle is based on more than logic: it is based also on the intent of Congress as expressed in Supreme Court precedent. As the Court has explained, Congress, in enacting section 4 of the Clayton Act, “did not intend the antitrust laws to provide a remedy in damages for all injuries that might conceivably be traced to an antitrust violation.” Associated Gen. Contractors of Cal., Inc. v. Cal. St. Council, 459 U.S. 519, 534, 103 S.Ct. 897, 906, 74 L.Ed.2d 723 (1983) (internal quotation omitted). Thus, “in such case ... the alleged injury [of a plaintiff] must be analyzed to determine whether it is of the type that the antitrust statute was intended to forestall.” Id. at 539, 103 S.Ct. at 909.
Antitrust standing is different, of course, from standing in the constitutional sense. Associated Gen. Contractors, 459 U.S. at 535 n. 31, 103 S.Ct. at 907 n. 31. The plaintiffs ability to fulfill the requirements of antitrust standing is an essential threshold element of an antitrust case whereas constitutional standing is essential to the jurisdiction of the court. Thermogenics, 890 F.2d at 145. In order to have antitrust standing, the plaintiff must show that he or she has suffered “antitrust injury.” If this burden is met, the plaintiff must also show that he or she is an appropriate antitrust plaintiff. It is on this second ground that the instant plaintiffs’ lawsuit surely fails. Cargill, Inc. v. Monfort of Colo., Inc., 479 U.S. 104, 109 n. 5, 107 S.Ct. 484, 488-89 n. 5, 93 L.Ed.2d 427 (1986); see also Blue Shield of Virginia v. McCready, 457 U.S. 465, 473, 102 S.Ct. 2540, 2545, 73 L.Ed.2d 149 (1982) (limiting the section 4 remedy to “particular class of persons ... for redress of particular forms of injury.”); Exhibitors’ Serv., Inc. v. American Multi-Cinema, 788 F.2d 574, 576 n. 1 (9th Cir.1986) (substituting “proper party” for “antitrust standing”).
The inquiry as to whether a litigant is a proper antitrust plaintiff looks both at how connected the players’ injuries are to the alleged antitrust violation, see Associated Gen. Contractors, 459 U.S. at 534, 103 S.Ct. at 906 (“An antitrust violation may be expected to cause ripples of harm to flow through the Nation’s economy; but despite the broad wording of § 4 there is a point beyond which the wrongdoer should not be held liable.”) (internal quotation omitted), and whether the players appropriately fulfill the private attorneys’ general function of the Clayton Act. See Eagle v. Star-Kist Foods, Inc., 812 F.2d 538, 542 (9th Cir.1987) (applying private attorneys’ general theory to determine whether plaintiffs had antitrust standing). In order to determine if a plaintiff is proper, we look at several factors, none of which is controlling: 1) the character of the damages, including the risk of duplicative recovery, the complexity of apportionment, and whether the damages’ character makes them too spec*1322ulative; 2) the specific intent of the alleged conspiracy; 3) the directness of the injury; and 4) the existence of other, more appropriate plaintiffs. See Thermogenics, 890 F.2d at 146.1
. To start our analysis of these factors, we look first to the character of the damages alleged. The minimal damages at issue here are not difficult to apportion because the players seek only damages related to an all-expense paid trip to a bowl game, including air fare, lodging and meals. Separating these damages from the loss suffered by the school is easy. There certainly is no need for “long and complicated proceedings involving massive evidence and complicated theories.” Associated Gen. Contractors, 459 U.S. at 544, 103 S.Ct. at 911. Accordingly, this factor does not cut against the plaintiffs.
The specific intent of the Pac-10 query, however, does work against the athletes. No one alleges that the Pac-10 was out to punish the athletes, and even the players admit in their brief that “the penalties were imposed by competitors who did not ... consider the impact on the players.”
Nor can the athletes show a direct causal connection between the alleged violation and the alleged injury sufficient to satisfy the third prong of the test. The players argue they were the direct victims because barring the UW football team from playing in a postseason bowl game prohibits them from participating in that game. However, the players’ position is analogous to that of the employees in Eagle, 812 F.2d 538. In Eagle, the plaintiffs were crewmembers on fishing vessels whose wages were tied to the value of their catch. The defendants were canneries accused of setting the price of tuna artificially low. The court held that only the vessel-owners were directly injured, and that any injury suffered by the crewmembers was derived from the vessel owners’ loss. Id. at 541. Likewise, only the University of Washington was directly injured here, and the players’ injuries derived from that loss.
The biggest flaw in the plaintiffs’ ease, however, is that another, more appropriate plaintiff exists: the University of Washington. The antitrust injury that the plaintiffs allege — loss of the trip to San Antonio — is insignificant in comparison to the millions of dollars the University allegedly lost because of these sanctions. Therefore, it seems unlikely that denying the athletes antitrust standing would “leave a significant antitrust violation undetected or unremedied.” Associated Gen. Contractors, 459 U.S. at 542, 103 S.Ct. at 911.
The players argue unpersuasively that the UW is not a more appropriate antitrust plaintiff because it has a strong incentive not to sue the Pac-10. If the players are not permitted to bring this suit, they say, any antitrust violation the Pac-10 committed would go unpunished. However, other colleges have challenged college sporting associations and have still remained a part of the association after the litigation. See, e.g., NCAA v. Board of Regents of the Univ. of Okla., 468 U.S. 85, 104 S.Ct. 2948, 82 L.Ed.2d 70 (1984). Moreover, as this court said in Exhibitors’ Serv., Inc. v. American Multi-Cinema, 788 F.2d 574, 581 (9th Cir.1986), “we cannot agree with [the] premise that every restraint must become the subject of a private antitrust action even when those directly injured do not choose to make it so.”
Finally, the practical consequences of allowing the players to bring this lawsuit after their university-which has suffered enormous economic losses-has agreed to the sanctions, demonstrates that the players are not the proper antitrust plaintiffs. If we were to hold that these four players had antitrust standing to alter the sanctions against the UW, we would invite numerous groups of indirectly injured parties to bring antitrust lawsuits and argue that the Pac-10 should have imposed different sanctions or remedies. For example, freshmen players would want sanctions to be immediately imposed so that they could be free of them in the later *1323years when they are more likely to play. Senior players would want deferred penalties so that they could finish school before the penalties took effect. Football players would want their schools to pay monetary fines and not be prohibited from televised games or postseason play. But monetary fines would adversely affect funding of other athletic programs and harm other athletes. Other players might then complain that their interests had been violated. The sanctioned university is in the best position to balance these competing interests, and, if necessary, bring an antitrust action.
After balancing the different factors, I conclude that the players have failed utterly to show that they are proper antitrust plaintiffs. Therefore, because the players lack antitrust standing, I would reverse the district court’s published order of May 20, 1994 which held to the contrary. In all other respects, I concur in Judge Hall's opinion.

. In Thermogenics, 890 F.2d at 146, we also looked at "the nature of the plaintiff's claimed injury.” However, this factor is more properly considered when performing the "antitrust injury” analysis.